Title: From Thomas Jefferson to Lafayette, 24 August 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris Aug. 24. 1786.

Your other friends here being so much better qualified to give you the transactions of this metropolis during your absence, it would be presumption in me to touch on them. I assume therefore the office of your correspondent for American affairs, in the discharge of which I may stand a chance to communicate to you details which you cannot get in the ordinary course of your correspondence, and which the interest you are so good as to take in our affairs will sometimes render agreeable to you. My letters and papers from America come down to the 16th. of July. The impost then wanted the accession of New York only; but another difficulty had started up. Three or four of the states had coupled together the impost and the Supplementary funds, so as that neither could take place till all the states had granted both. Pennsylvania was of this number, and tho’ desired by Congress to suffer the impost to be established unconnected with the Supplementary funds, they have refused; saying that should the interest of the foreign debt get into a course of regular paiment separately from that of the domestic one, the other states will be the less ready to provide for the latter. Some of the other states have hereupon provided the supplementary funds. It remains to see whether it will be easiest to get all the states to do this, or to prevail on Pennsva. to recede. All the states have come into the Virginia proposition for a Commercial convention, the deputies of which are to agree on the form of an Article for giving to Congress the regulation of their commerce. Maryland alone has not named deputies, conceiving that Congress might as well propose the article. They are however for giving the power, and will therefore either nominate deputies to the Convention or accede to their measures. Massachusets and N. Hampshire have suspended their navigation acts. The English encroachments on the province of Maine become serious. They have seised vessels too on our coast of Passimaquaddy, thereby displaying a pretension to the exclusive jurisdiction of the bay of Fundi which separates Nova Scotia and Le Maine, and belongs as much to us as them.—The Spaniards have not yet relinquished the fort of the Natches, and our arrangements with them hang on a great obstacle, indispensable with us, and of which they are unjustly and unwisely tenacious. The Indians, both Northern and Southern within our boundaries have made peace, except the Creeks, who have made a formidable attack on  Georgia. Scattering parties of the Northern Indians too have killed some people at Kentuckey. They are unacknowleged however by their nations. I observe that Sam. Adams is not elected president of the Senate. I cannot conjecture the reason of this. General Sullivan is made president of N. Hampshire. Generals Greene, McDougal and Williamson are dead.—There have been for some time 12. states present in Congress. By a letter from Mr. Barclay of July 16. I expect our peace with Marocco is signed. For this we are indebted to the honest offices of Spain. Your letter to some friend in Boston inclosing M. de Calonne’s of Nov. 19. 1785. on the subject of whale oil is printed at length in our papers. Your name is to it, but not that of the person to whom addressed, nor any date. It will do you just service there: the only question is whether it may not disarm you here. I have as yet not heard a tittle from M. de Calonnes on the subject of our commerce. I have received for you from London Andrew’s history of the war and Capper’s travels. McIntosh’s is not to be bought, the whole edition being exhausted. Our Madeira will be in Paris to-day or tomorrow. I shall be able to have a small copying press completed for you here in about three weeks. Must it wait your return or will you have it sent to you?—Adhering to my promise of saying nothing to you of what I know so imperfectly as the affairs of this country, I shall conclude with assurances of the sincere esteem and respect with which I have the honor to be Dear Sir your most obedient & most humble servant,

Th: Jefferson

